                                                                                  MAY        9 2019
                                         UNDER SEAL


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA




     AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT



       I, Erik Gudmundsen, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


        1.        1 am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since December 2017.1 am currently assigned to work cyber and organized crime

investigations to include major theft, money laundering, computer intrusions, Internet fraud, wire

fraud, bank fraud, and financial institution fraud within the Norfolk, Virginia Division. My

experience includes the investigation of cases involving the use of computers and the Internet to

defraud, illegally access computers, and commit financial institution fraud. 1 have received law

enforcement training in the investigation of criminal violations of federal law within the

jurisdiction of the FBI, and have received specialized training in the investigation of computer-

related crimes. Additionally, 1 have received training and gained experience in arrest procedures,

search warrant applications, the execution of searches and seizures, and various other criminal

laws and procedures. I have participated in the execution of search warrants, including those

involving the search and seizure of computers and telephonic devices.

        2.     As a federal agent, 1 am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.

        3.        I have conducted an investigation of the offenses described in this affidavit.

As a result of my investigation, a review of reports made by other law enforcement officers, and
in speaking with other law enforcement officers who have been involved in the investigation, I

am familiar with the circumstances ofthis on-going investigation. I have not included each and

every fact known to me in this affidavit, but only the facts I believe are necessary to establish

probable cause to believe PEDRO EMILIO DURAN (aka PEDRO EMILIO DURAN ROMAN)

has engaged in the crime of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349,

and aggravated identity theft, in violation of 18 U.S.C. § 1028A.

                      PERTINENT FEDERAL CRIMINAL STATUTES


       4.      18 U.S.C. § 1344 provides whoever knowingly executes, or attempts to execute,

a scheme or artifice to defraud a financial institution; or to obtain any ofthe moneys,funds,

credits, assets, securities, or other property owned by, or under the custody or control of, a

financial institution, by means offalse or fraudulent pretenses, representations, or promises, shall

be punished.

       5.      18 U.S.C. § 1349 provides any person who attempts or conspires to commit any

offense under Chapter 63 of Title 18 ofthe United States Code, which includes Bank Fraud

under 18 U.S.C § 1344, shall be punished.

       6.      18 U.S.C. §1028A provides whoever, during and in relation to any felony

violation enumerated, including Bank Fraud and Conspiracy under 18 U.S.C. §§ 1344 and 1349,

knowingly transfers, possesses, or uses, without lawful authority, a means of identification of

another person, shall be punished.


                                     CASE BACKGROUND


        7.     The Norfolk Field Office ofthe Federal Bureau of Investigation and the

Northampton County Sheriffs Office are investigating allegations that multiple individuals are

involved in gas pump skimming. Losses exceed $50,000, with attempted fraudulent transactions
                                                 2
exceeding an additional $20,000. Dozens of victims have been identified from eight states,

including Virginia, Maryland, Georgia, New York, New Jersey, Minnesota, Pennsylvania, and

North Carolina, with 13 ofthose victims located in the Eastern District of Virginia.

       8.      Beginning on or about April 23,2018, multiple victims reported to the

Northampton County Sheriffs Office their bank cards were used to obtain cash fraudulently

from two ATM locations. Investigation by the Northampton County Sheriffs Office revealed

that all the victims had used their debit or credit cards(bank cards) attached to their respective

bank accounts at a Shore Stop gas station located at 22177 Lankford Highway in Cape Charles,

Virginia, where skimming devices had been placed within two ofthe gas pumps on either April

19 or 20,2018.

       9.      Cape Charles is within the Eastern District of Virginia.

        10.    Law enforcement physically retrieved the skimming devices used by the subjects

on the gas pumps at the Shore Stop gas station. The skimming devices were capable of

wirelessly transmitting information captured from the bank cards, including the bank card

number,PIN or access code, and bank account holder's name,to the subjects who placed the

skimming devices and collected the information from the devices.

        11.    Investigation revealed the subjects created fraudulent cards using the information

stolen from the bank cards. The subjects used the fraudulent cards to obtain cash using multiple

methods. The first method involved utilizing ATMs with a cloned bank card to request money.

A second method involved loading prepaid Visa and Mastercards with funds available on a

cloned bank card. A third method involved purchasing items in a store, and then requesting cash

back after purchases were made. The latter two methods were frequently carried out in the self-

checkout lines of grocery stores, where, based on my experience and in talking with other law
enforcement officials familiar with these types of schemes, employees are less likely to

scrutinize the subjects and their actions.

        12.    There were multiple banks whose customers' bank cards and bank information

were compromised by the skimming devices. These banks are insured by the FDIC and incurred

numerous monetary losses based on the targets' use of the stolen bank card information and

subsequent reimbursements to the victims. One ofthese banks was Sterling Savings Bank.

        13.    Investigation by the FBI and the Northampton County Sheriffs Office

subsequently identified multiple members of an organized gang as being responsible for the

criminal activity. The members(hereafter referred to as subjects) were involved in the above-

described scheme to steal the bank card information and then acquire funds through fraudulent

means, and appeared to be working in concert with one another. Combinations ofthe same

subjects enter and exit stores during the same approximate timeframes, but interact with each

other infrequently while in the stores. The subjects frequently use self-checkout stations next to

each other in grocery stores. When at the self-checkout stations, the subjects are seen on

surveillance video swiping multiple bank cards, and have been seen receiving cash dispensed at

the self-checkout station. Some subjects in the group are also seen utilizing ATMs on

surveillance video. The subjects have been known to target multiple Harris Teeter grocery stores

in the Eastern District of Virginia and North Carolina in the same day. The subjects are captured

on surveillance video in multiple locations during the timeframes when the stolen bank card

information was utilized. The subjects appear to sometimes switch clothing, such as hats,

presumably to change their appearance. The subjects have also been seen traveling together in

vehicles identified as being used in furtherance of the criminal activity.

        14.    The subjects identified so far are:




                                                                                                     €S6'
                   a. YARIEL MONSIBAEZ-RUIZ


                   b. ARIEL MORA QUIJADA

                   c. DENIS MONSIBAEZ-DIAZ and


                   d. PEDRO EMILIO DURAN


                                         PROBABLE CAUSE


                                YARIEL MONSIBAEZ-RUIZ


       15.     One ofthese conspirators, YARIEL MONSIBAEZ-RUIZ, is the brother of

DENIS MONSIBAEZ-DIAZ. A subject identified as YARIEL MONSIBAEZ-RUIZ has been

seen on video surveillance in a number of locations at the time where fraud has occurred. On

April 21,2018, a subject identified as YARIEL MONSIBAEZ-RUIZ is seen on video

surveillance in Harris Teeter stores #51,#176,#369, and #378 in the Hamptons Roads area. In

each store, he is wearing a blue baseball cap, and black hooded sweatshirt with red accents. In

addition to these locations, YARIEL MONSIBAEZ-RUIZ is seen on video surveillance in five

additional locations in Virginia, Maryland, and North Carolina between April 22,2018, and May

14, 2018, including Harris Teeter stores #179 and #416 on May 14, 2018. When YARIEL

MONSIBAEZ-RUIZ was arrested in North Carolina on May 14,2018, he was wearing a black

baseball cap, a red polo shirt, and blue pants. These clothing items appear to be the same pieces

of clothing worn by YARIEL MONSIBAEZ-RUIZ, as seen on video surveillance at Harris

Teeter stores #179 and #416, also located in North Carolina, on the same day.

                                      ARIEL MORA QUIJADA

       16.     One ofthe conspirators, ARIEL MORA QUIJADA,appears on video surveillance

in a number of locations where fraud has occurred. On May 14, 2018, a subject identified as

ARIEL MORA QUIJADA is seen on video surveillance in Harris Teeter stores #179,#268, and
#416 in North Carolina. In each store, he is wearing a baseball cap with a dark brim and front

panel, and the remainder ofthe hat is white. In addition, he is wearing a dark blue, form fitting t-

shirt, and dark pants. When he was booked on May 14,2018, ARIEL MORA QUIJADA was

wearing a dark blue, form fitting t-shirt, and dark pants. In addition to the three locations from

May 14,2018, ARIEL MORA QUIJADA is seen on video surveillance in four additional

locations in Virginia and North Carolina between April 21,2018, and May 8, 2018, including

Harris Teeter Store #369 in Virginia Beach, Virginia, within the Eastern District of Virginia.

                                  DENIS MONSIBAEZ-DIAZ


       17.     A subject identified as DENIS MONSIBAEZ-DIAZ has been seen on video

surveillance in a number of locations where fraud has occurred. On May 14,2018, DENIS

MONSIBAEZ-DIAZ is seen on video surveillance in Harris Teeter stores #99,#179,#268, and

#416 in North Carolina. In each store, he is wearing a light blue and black colored University of

North Carolina T-shirt, and tan shorts. When he was booked on May 14, 2018, DENIS

MONSIBAEZ-DIAZ was wearing a light blue and black colored University of North Carolina T-

shirt, and tan shorts. In addition to the four locations from May 14, 2018, DENIS MONSIBAEZ-

DIAZ is seen on video surveillance in eight additional instances in Virginia, Maryland, and

North Carolina between April 21, 2018, and May 8, 2018, including Harris Teeter Store #369 in

Virginia Beach, Virginia.

                                   PEDRO EMILIO DURAN


        18.    One ofthe conspirators, PEDRO EMILIO DURAN,the subject ofthis Affidavit,

appears on video surveillance in a number of locations where fraud has occurred. On May 14,

2018, a subject identified as PEDRO EMILIO DURAN is seen on video surveillance in Harris

Teeter stores #99,#179,#268, and #416 in North Carolina. In each store, he is wearing a white




                                                                                                       es^
t-shirt with a gray and a black stripe, which move horizontally across the belly area of the shirt,

and then turn up and lead up to the left shoulder. In addition to the four locations from May 14,

2018,PEDRO EMILIO DURAN is seen on video surveillance in four additional locations in

Virginia, including Harris Teeter store #369 in Virginia on April 21, 2018. This subject has also

been seen on video surveillance wearing a blue Nike hat with a black Swoosh logo, which

appears to be the same hat worn by the subject who appears to be YARIEL MONSIBAEZ-RUIZ

on multiple occasions. Database searches revealed an identification photo for PEDRO EMlLlO

DURAN,who appears to be the subject seen in the surveillance footage.

       19.     On May 14,2018, YARIEL MONSIBAEZ-RUIZ and conspirator ARIEL MORA

QUIJADA, were arrested by the Mooresville, North Carolina Police Department after leaving the

scene ofa North Carolina Harris Teeter store. Another conspirator, DENIS MONSIBAEZ-

DIAZ, was arrested inside the same Harris Teeter while using an ATM. All three subjects were

arrested in connection with attempting transactions using a cloned debit card, and all three

subjects pleaded guilty to charges in North Carolina state court. DENIS MONSIBAEZ-DIAZ

plead guilty to Identity Theft and Obtaining Property by False Pretenses. ARIEL MORA

QUIJADA and YARIEL MONSIBAEZ-RUIZ plead guilty to Identity Theft,

       20.     Prior to the arrest ofthe previously mentioned subjects, the subjects, including

DURAN,made fraudulent purchases to receive cash back, and fraudulently loaded gift cards at

Harris Teeter Stores #268,#369 and #416. To wit:
  Date       Place / Time        Stolen Card                  Consoirators In Store
                                Account Used
5/14/2018    Harris Teeter   xxxxx6693                 •   YARIEL MONSIBAEZ-RUIZ
            #416             (DURAN)                   •   DENIS MONSIBAEZ-DIAZ
             Cornelius,      XXXXX2919(rest of         • ARIEL MORA QUIJADA
             NC              subjects)                 •   PEDRO EMILIO DURAN
                             xxxxx5560 (rest of
             Purchases       subjects)
             made            xxxxxl361 (rest of
             between         subjects)
             3:02 PM-        xxxxx2625 (rest of
             3:14 PM         subjects)

                                          Purchases


  • Entire Group:
            o Four purchases of$500 Mastercard Gift Cards, for a total of$2,000
            o 11 purchases of between 1 and 3 items (typically toiletries, plasticware, and
              Red Bull drinks), with cash back of$200 for each transaction, totaling $2200 in
               cash back.
  •   DURAN:
            o DURAN is responsible for one purchase and $200 cash back at register 502, but
              the register was out of money. He received $200 from an attendant in the self-
              checkout line, and then moved to register 503, where he conducted four more
               transactions with $200 cash back, for a total of$1,000 in cash back. DURAN
               purchased razor blades, sunscreen, and plates, totaling $108.15, in addition to
               the cash back. Grand total $1108



  Date       Place / Time        Stolen Card                  Consoirators in Store
                                Account Used
5/14/2018    Harris Teeter   xxxxx2919 (rest of        •   DENIS MONSIBAEZ-DIAZ
             #268            subjects)                 • ARIEL MORA QUIJADA
             Davidson,       xxxxx00321 (rest of       •   PEDRO EMILIO DURAN
             NC              subjects)
                             xxxxx6693
             Purchases       (DURAN)
             made
             between
             3:26 PM-
             3:32 PM
                                          Purchases
  • Entire Group:
        o 3 transactions of between 1 and 2 items (toiletries, snacks, and a Nerf football),
            with cash back of$200 for each transaction, totaling $600 in cash back.
    •    DURAN:
              o DURAN is responsible for seven purchases and $200 cash back during each
                transaction, totaling $1,400, at register 500. DURAN purchased razor blades,
                shaving cream, Kit Kat bars, and a Snickers bar, totaling $80.79, in addition to
                 the cash back. Grand total $1480.79



   Date           Place /         Stolen Card                    Consoirators in Store
                  Time           Account Used
 4/21/2018     Harris         xxxxx7570 (rest of         •    YARIEL MONSIBAEZ RUIZ
               Teeter #369    subjects)                  •    DENIS MONSIBAEZ-DIAZ
               Virginia       xxxxx3559 (rest of         • ARIEL MORA QUIJADA
               Beach, VA      subjects)                  •    PEDRO EMILIO DURAN
                              xxxxx6924 (rest of
               Purchases      subjects)
               made           xxxxx5924
               between       (DURAN)
               12:00 PM-
               12:35 PM
                                             Purchases
    • Others in Group:
         o 11 purchases of between 1 and 2 items (toiletries, cables), with cash back of
             $200 for each transaction, totaling $2200 in cash back.
    •    DURAN:
              o DURAN is responsible for five, one-item purchases and $200 cash back during
                 each transaction, totaling $1,000, at register 500.


                                          CONCLUSION


        21.     Based on the information and evidence set forth above, 1 respectfully submit that

there is probable cause to believe that PEDRO EMILIO DURAN has committed the following

offenses: COUNT ONE:from on or about April 19, 2018 to on or about May 13, 2018, within

the Eastem District of Virginia and elsewhere, defendant PEDRO EMILIO DURAN knowingly

and unlawfully combined, conspired, confederated, and agreed with each other and with other

persons, known and unknown,to execute, and attempt to execute, a scheme and artifice to

defraud to obtain moneys, funds, and property owned by, and under the custody and control of, a

financial institutions, including Sterling Savings Bank, by means offalse and fraudulent
                                                  9
pretenses, representations, and promises, in violation of 18 U.S.C, § 1344, all in violation of 18

U.S.C. § 1349'; COUNT TWO: On or about April 21, 2018, in the Eastern District of Virginia

and elsewhere, defendant PEDRO EMILIO DURAN,aided, abetted, induced, counseled, and

encouraged by each other and others unknown, did knowingly and unlawfully possess and use

without lawful authority, the means of identification ofthe bank card number of J.S. in relation

to felony violations contained in Chapter 63 of Title 18 ofthe United States Code (that is.

Conspiracy to Commit Bank Fraud, in violation of Title 18, United States Code, Section 1349),

in violation of 18 U.S.C. § 1028A.

       22.     Accordingly, I request that a complaint and arrest warrant be issued charging

PEDRO EMILIO DURAN with such offenses.



                                                  FURTHER AFFIANT SAYETH NOT.

                                                   Respectfully submitted.



                                                   Erik Gudmundsen
                                                   Special Agent
                                                   Federal Bureau of Investigation



       Subscribed and sworn to before me on May I, 2019




       UNITED STATES MAGISTRATE JUDGE
          Douglas E. Millar
          United States Magistrate Judge


  The object of the scheme and artifice to defraud was for the conspirators to obtain funds
fraudulently via the use of illegally obtained bank card numbers to withdraw funds using those
bank card numbers.
                                                 10
